*431Opinion
THE COURT.
Carl Garrett Joseph, admitted to practice in 1976, pleaded nolo contendere to two felonies: falsifying government documents (Gov. Code, § 6200), and appropriation of money by an officer of the state. (Pen. Code, § 424, subd. 1.) The trial court placed him on probation with certain conditions, including that he serve nine months in jail. We referred the matter to the State Bar for a hearing, report, and recommendation on the question whether the facts and circumstances surrounding the commission of the offenses involved moral turpitude or other misconduct warranting discipline and, if so found, what discipline should be imposed. The State Bar’s report has now been filed; the review department concludes that Joseph’s offenses involved moral turpitude and recommends that Joseph be disbarred.
Joseph has filed objections but has not requested oral argument (Cal. Rules of Court, rule 951(d)). This court, after reviewing the entire record and considering all the facts and circumstances, has concluded that Joseph’s offenses involved moral turpitude and that he should be disbarred.
It is therefore ordered that the name of Carl Garrett Joseph be stricken from the roll of attorneys and that he be disbarred from the practice of law in the State of California. It is further ordered that Joseph comply with the provisions of rule 955 of the California Rules of Court, performing the acts specified in subdivisions (a) and (c) of that rule within 30 and 40 days, respectively, after the effective date of this order. (See Bus. & Prof. Code, § 6126, subd. (c).) This order is effective upon finality of this opinion. (Cal. Rules of Court, rule 24(a).)